DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CON of Application No. 16/388,663.  Claims 1-22 are pending and subject to examination in this Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9, 20 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 5, the recitations directed to the third wall panel lack proper antecedent basis.  In this regard, it appears that claim 5 should depend from claim 2 to provide such antecedent basis.
Regarding claim 20, the term “the visual distortion” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 9, 10, 12-14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Rosko (U.S. Patent Application Publication No. 2015/0361673).
Regarding independent claim 1, as best understood, Rosko describes a kit of decorative wall panels, comprising: 
a first wall panel (212b) including a front face, the front face of the first wall panel defining a first decorative pattern and including at least one relief element (40); 

a first connecting assembly (240) for connecting the first wall panel to the second wall panel; and 
the first decorative pattern of the first wall panel and the second decorative pattern of the second wall panel being configured to counteract a visual distortion caused by the at least one relief element of the first wall panel when the first wall panel is connected to the second wall panel (Fig. 5).

Regarding claim 3, the at least one relief element of the first wall panel comprising a relief element recessed relative to the front face of the first wall panel (Fig. 5).

Regarding claim 4, the recessed relief element comprising a niche (Fig. 5). 

Regarding claim 6, the symmetrical pattern being a faux-tile pattern (Fig. 5).

Regarding claim 9, wherein the kit is mountable to a shower base or a bath tub to define an enclosure (Fig. 5).

Regarding independent claim 10, Rosko describes a kit of decorative wall panels, comprising:
a first wall panel (212b) mountable to a structure and including a back face, a front face and at least one relief element (40), the at least one relief element being recessed relative to the front face of the first wall panel and including a back face and a front face, the first wall panel being configured for the back face of the at least one relief element to rest against the structure; 

a first connecting assembly (240) for connecting the first wall panel to the second wall panel.

Regarding claim 12, wherein the structure comprises a wall or wall studs (Fig. 5).

Regarding claim 13, the wall or wall studs being adjacent to a shower base or a bath tub (Fig. 5).

Regarding claim 14, wherein the recessed relief element comprises a niche (Fig. 5).

Regarding claim 17, the front face of the first wall panel extending between a lower end and an upper end and comprising an intermediate portion therebetween, the front face including an inclined lower face extending forwardly from the lower end towards the intermediate portion and a vertical upper face extending upwardly from the intermediate portion toward the upper end (Fig. 5).

Regarding claim 18, the at least one relief element being located on the intermediate portion (Fig. 5).

Regarding claim 19, wherein the front face of the first wall panel defines a first decorative pattern and the front face of the second wall panel defines a second decorative pattern (Fig. 5).

Regarding claim 20, wherein the first decorative pattern of the first wall panel and the second decorative pattern of the second wall panel are configured to counteract the visual distortion caused by the at least one relief element of the first wall panel when the first wall panel is connected to the second wall panel (Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 7, 8, 11, 15, 16, 21 and 22 are rejected under 35 U.S.C. 103 as unpatentable over Rosko as applied above, and further in view of Murdock (U.S. Patent Application Publication No. 2013/0019552).
	Rosko does not appear to expressly describe a third panel oriented and positioned as claimed.  As evidenced by Murdock, it was old and well-known in the art to utilize a third panel (126) to cover the wall located at the back end of a bathtub.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.
In regards to the recited positioning of the various components, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position/orient the same as claimed, as such positioning/orientation is simply a matter of design choice involving only routine skill.  See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975).  Furthermore, Applicant has presented no evidence that such orienting/positioning would have been “uniquely challenging or difficult for one of ordinary skill in the art.” Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1162 (Fed. Cir. 2007) (citing KSR, 550 U.S. at 418).  The skilled artisan is “a person of ordinary creativity, not an automaton.”  KSR, 550 U.S. at 421.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-20 of U.S. Patent No. 10,870,313.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '313 patent or they are obvious variants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RODNEY MINTZ/
Primary Examiner, Art Unit 3635